DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on February 8th, 2021, with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly, the 112 rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranton (US 8,231,220 B2) in view of Kubitza (US 2007/0195266 A1).
Regarding claim 1, Baranton teaches an apparatus for centering of ophthalmic lenses, comprising:
at least one reflection element placed on a portion of a centering device (See, e.g., mirror 60 in Fig. 4 which is placed on a frame 10 which can be said to be a centering device in this situation);
a lens of a photographic device (See, e.g., the combination of image capture appliance 102, rod 60B, projection 60C, and mirror 60A in Fig. 4 as the “photographic device” and note that while not explicitly recited, as virtually all cameras include at least one lens, examiner is taking official notice that the camera here includes a lens). 
Baranton lacks an explicit disclosure of at least one alignment indication mark located on a photographic device and arranged in a spatial relationship to a lens of the photographic device. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baranton to include alignment marks on/with the rod/projection/mirror elements as taught by Kubitza, for the purpose of helping to ensure the frame is level and accurately centered (See, e.g., paragraphs [0102]-[0104] which explain the function of the marks and note that this is what they’re designed to do). 
Regarding claim 2, Baranton in view of Kubitza teaches the device set forth above, and as modified above further teaches wherein the at least one reflection element is a mirror (See, e.g., column 11 lines 23-25 which explain this). 
Regarding claim 3, Baranton in view of Kubitza teaches the device set forth above, and as modified above further teaches wherein the mirror is located on the centering device (See, e.g. Fig. 4 and note that the mirror is “on” the centering device as it is connected to elements that are connected to the centering device).
Regarding claim 4, Baranton in view of Kubitza teaches the device set forth above, and as modified above further teaches wherein the mirror is fixed (Note that insofar as the mirror is attached to the frame, it is fixed). 
Regarding claim 5, Baranton in view of Kubitza teaches the device set forth above, and as modified above further teaches wherein the mirror is pivotable (Note that insofar as the patient can move their head the mirror is pivotable, and further note that column 11 lines 35-40 explain the mirror is attached to a pivot-able rod, thus making it pivotable in this way as well).
Regarding claim 6 and 7, Baranton in view of Kubitza teaches the device set forth above, and as modified above further teaches wherein the alignment indication mark is an image (Note that the target marks taught by Kubitza, included in the modified Baranton, are an image insofar as they have a viewable pattern). 
Regarding claim 8, Baranton teaches a centering and alignment method, comprising:
providing at least one reflection element located on a portion of a centering device, (See, e.g., mirror 60 in Fig. 4 which is placed on rims 11 which can be said to be a centering device in this situation), and a lens of a photographic device (See, e.g., the combination of image capture appliance 102, rod 60B, projection 60C, and mirror 60A in Fig. 4 as the “photographic device” and note that while not explicitly recited, as virtually all cameras include at least one lens, examiner is taking official notice that the camera here includes a lens); 
a)	placing the centering device in a frame of eyeglasses of a patient (Note that rims 11 are part of frame 10 and thus “in a frame of eyeglasses of a patient”);
b)	turning the photographic device on (Note that this step is required in the normal use of the device to get an image on the viewfinder shown in Fig. 4);
c)	positioning the lens of the photographic device in alignment with the reflection element of the centering device (See, e.g., column 11 lines 52-60 which explain the initial alignment of the camera and thus, lens);
d)	re-positioning the lens in the photographic device so the mark is reflected in the reflection element and a mark reflection remains on a same plane as the reflection element (See, e.g., column 11 line 62 to column 12 line 5 which explain this);
e)	taking at least one photograph (See, e.g., column 11 lines 65-66 which explain this)
f)	 making the corresponding measurements (See, e.g., column 12 lines 15-20 which explain this). 
Baranton lacks an explicit disclosure of at least one alignment indication mark located on a photographic device and arranged in a spatial relationship to a lens of the photographic device. 
However, in an analogous spectacle frame measuring field of endeavor Kubitza teaches alignment marks arranged in relation to a camera and externally positioned to a pair of spectacles (See, e.g., target marks 23 and 25 in Fig. 4 and recording unit 38 in Fig. 1a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baranton to include alignment marks on/with the rod/projection/mirror elements as taught by Kubitza, for the purpose of helping to ensure the frame is level and accurately centered (See, e.g., paragraphs [0102]-[0104] which explain the function of the marks and note that this is what they’re designed to do).

Response to Arguments
Applicant's arguments, filed on February 8th, 2021, with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection which include new citations to the same prior art due to the amendments of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872